Exhibit ROSS MILLER Secretary of State 204 North Carson Street, Ste 1 Carson City, Nevada 89701-4069 (775) 684-5708 Website: secretaryofstate.biz Certificate of Amendment (PURSUANT TO NRS 78.) Filed in the office of /s/Ross Miller Ross Miller Secretary of State State of Nevada Document Number 20090006051-33 Filing Date and Time 01/06/20093:50 PM Entity Number E0236582007-3 USE BLACK INK ONLY – DO NOT HIGHLIGHT ABOVE SPACE FOROFFICE USE ONLY Certificate of Amendment to Articles of Incorporation For Nevada Profit Corporation Pursuant to NRS 78.385 and 78.390 - (After issuance of Stock) 1. Name of the corporation: Euro Trend, Inc. 2. The articles have been amended as follows (provide article number if available): The Board of Directors have authorized and approved the corporation changing its name to Data Storage Corporation. 3. The vote by which the stockholders holding shares in the corporation entitling them to exercise at least a majority of the voting power or such greater proportion of the voting power as may be required in the case of a vote by classesor series , or as may be required by the provisions of the articles of incorporation have voted in favor of the amendment is: 67% or 65,864,600 shares 4. Effective date of filing (optional): 5. Officer signature (required): X/s/C.P *if any proposed amendment would alter or change any preference or any relative to other right given to any class or series of outstanding shares, then the amendment must be approved by the vote. In addition to the affirmative vote otherwise required of the holders of shares representing a majority of the voting power of each classor series affected by the amendment regardless of limitations or restrictions on the voting power thereof. IMPORTANT: Failure to include any of the above information and submit the proper fees ay cause this filing to be rejected. This form must be accompanied by appropriate fees.
